First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 2, 6, 7, 9, 10 and 14-24 are pending in the present application.  Claims 6, 7, 14, 15, 23 and 24 stand withdrawn from further consideration as being drawn to a non-elected invention.  Claims 1, 2, 9, 10 and 16-22 will be examined according to MPEP § 803.02.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 10 and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  

The instant application does not sufficiently describe the invention as it relates to “aryl phenyl ketone fungicide”.
Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, the court stated:
A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials. Fiers , 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe , 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .”).

In addition, the MPEP §  2163, I (A) states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, “is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  
Here, although the claims recite “aryl phenyl ketone fungicide, the claims lack written description because there is no disclosure of a correlation between function (fungicide) and structure (aryl phenyl ketone) of the compounds beyond compounds disclosed in the specification, i.e., 

    PNG
    media_image1.png
    479
    750
    media_image1.png
    Greyscale
.  Based on the difference in the structure of the disclosed compounds, it is assumed the term “aryl” would be inclusive of 

Claim Rejections - 35 USC § 103
The rejection of claim 8 under 35 USC 103 over Ogawa et al. (US2014/0128411A1) in view of Yamada et al. (US Patent No. 9,775,354 B2) and Xu et al. (U.S.Patent No. 9,888,689 B2) is made moot by the cancellation of the instant claim.

Claims 1, 2, 9, 10 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US2014/0128411A1) in view of Yamada et al. (US Patent No. 9,775,354 B2) and Xu et al. (U.S.Patent No. 9,888,689 B2).
Ogawa et al. teach a fungicidal composition useful as an agricultural and horticultural fungicide having remarkably improved controlling effects against plant disease using the composition comprising pyriofenone (see the entire article, especially Abstract; paragraphs [0020], [0092], [0093]).  Ogawa et al. teach that the composition can be mixed with various adjuvants, including surfactants, and various additives which are commonly used and can be formulated into various formulations; use of various amounts of pyriofenone and that the concentration of the fungicidal composition varies 
Ogawa et al. do not expressly teach the employment of the specific adjuvant set forth in claims 17-22 and the amount ratio of the pyriofenone and the adjuvant.

Xu et al. teach that AGRI-DEX is a well-known adjuvant for agricultural formulations (table 1).
Yamada et al. teach that DESTINY HC is well known agricultural adjuvant (see examples 1, 3-6 on columns 15-18).

In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ any adjuvant including AGRI-DEX and DESTINY HC because Ogawa et al. teach that various adjuvant and that various additive that are commonly used can be formulated with pyriofenone and because AGRI-DEX and DESTINY HC are well known adjuvant for agricultural formulation as taught by Xu et al. and Yamada et al. respectively.  One would have been motivated to make such a modification in order to achieve an expected benefit of pyriofenone composition with various known adjuvant of AGRI-DEX and DESTINY-HC for improving controlled effects against plant disease.  The ratio of fungicide and surfactant to be used is deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional agricultural formulations.
As noted by the court, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Furthermore, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). All found in MPEP § 2144.05(II)(A).
In summary, determining the amounts of fungicide and surfactant that would result in optimum results would have been within the level of skill of the ordinary artisan.
None of the claims are allowed.

Response to Arguments
Applicant argues
Claim 1 was amended to recite the limitation “wherein the mixing weight ratio of the component (a) to the component (b) is from 1:500 to 50:1” which is commensurate in scope with the superior and unexpected results demonstrated in the Fukumori Declaration filed 1/19/2021; and
The Fukumori Declaration demonstrates the inability to sufficiently suppress a cucumber powdery mildew effect when component (a) (i.e., pyriofenone) and component (b) were mixed outside the claimed ratio.
Applicant’s argument was considered but not persuasive for the following reasons.
First, it is noted that although claim 1 was amended, claim 9 was not amended and claim 16 recites “wherein the mixing weight ratio of the component (a) to the 
Second, applicant argues unexpected results, however, there is no actual data presented showing said unexpected results.  See paragraph #5 of the Fukumori Declaration:

    PNG
    media_image2.png
    196
    555
    media_image2.png
    Greyscale

Third, determining the amounts of fungicide and surfactant that would result in optimum results would require only routine experimentation which would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  As noted above, Ogawa et al. teach the fungicidal compositions comprising pyriofenone have remarkably improved controlling effects against plant disease and the concentration of the fungicidal composition can vary depending on the crop plants to be treated, the application method, the type of formulation, the dose, etc.  
Lastly, the declaration does not commensurate in scope with the claimed invention as suggested by applicant.  
The claims are drawn to a combination of any “aryl phenyl ketone fungicide” and any “nonionic surfactant (i.e., any polyhydric alcohol or alkanolamide surfactant), cationic surfactant, resin or terpene).  To commensurate in scope, the declaration would have to compare a reasonable number of fungicide and surfactant combinations, i.e., 
For these reasons, the claims rejection as claims 1, 2, 9, 10 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US2014/0128411A1) in view of Yamada et al. (US Patent No. 9,775,354 B2) and Xu et al. (U.S.Patent No. 9,888,689 B2).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628